PER CURIAM
Plaintiff appeals from the adverse judgment in this declaratory judgment action. We reverse the attorney fees and sanctions awarded against him pursuant to ORS 20.105 and ORCP 17. The complaint and the action are not “entirely devoid of legal or factual support.” Mattiza v. Foster, 311 Or 1, 8, 803 P2d 723 (1990) (footnote omitted; emphasis supplied); see also Westfall v. Rust International, 314 Or 553, 840 P2d 700 (1992). Plaintiffs other contentions are without merit and require no discussion.
Defendant Deborah Hadley seeks damages pursuant to ORS 19.160 and sanctions pursuant to ORCP 17 for plaintiffs prosecution of this appeal. They are denied.
Award of attorney fees and sanctions pursuant to ORS 20.105 and ORCP 17 reversed; otherwise affirmed.